Citation Nr: 0605051	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for a disability 
manifested by shortness of breath, secondary to nicotine 
dependency.

2.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to hypertension

3.  Entitlement to service connection for obesity.

4.  Entitlement to service connection for muscle atrophy.

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of libido, self-esteem, and 
reputation.

6.  Entitlement to a total rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1999 decision 
rendered by the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  During the 
pendency of this appeal, the veteran moved to Texas and his 
claim was transferred to the Board from the RO in Houston, 
Texas.

In March 2001, the Board remanded the case to the RO for 
further evidentiary development.  The Board issued a decision 
in December 2003, in which it was determined that new and 
material evidence had not been submitted to reopen a claim of 
compensation for depression under the provisions of 
38 U.S.C.A. § 1151, or a claim of compensation for swelling 
and scarring of the extremities under the provisions of 
38 U.S.C.A. § 1151.  As well, the Board remanded to the RO 
for further development the issues that appear on the title 
page of this decision.  The case has been returned to the 
Board for continuation of appellate review.  

In correspondence received in connection with this appeal, 
the veteran contended that VA's mismanagement of his medical 
care resulted in or caused an increase in severity of morbid 
obesity, and of a disability manifested by muscle atrophy.  
It appears that he is seeking compensation benefits for 
obesity and for a disability manifested by muscle atrophy, 
under the provisions of 38 U.S.C.A. § 1151.  Neither issue 
has been developed or certified for appellate review.  
Accordingly, both issues are referred to the RO for any 
action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran, after June 9, 1998, filed his current claim 
for service connection for a disability manifested by 
shortness of breath, including chronic obstructive pulmonary 
disease (COPD), claimed as due to tobacco use during service 
and/or due to nicotine dependence that developed during 
service.

2.  COPD was first identified many years after the veteran 
completed military service, and there is no competent medical 
evidence attributing that disorder to service.

3.  Congestive heart failure was not shown to be present 
during service or within the first postservice year, and 
there is no competent medical evidence attributing that 
disorder to service.  

4.  Morbid obesity was first verified in postservice years, 
and there is no competent medical evidence attributing that 
disorder to service.

5.  Any disability now present manifested by muscle atrophy 
was first identified many years after the veteran completed 
military service, and there is no competent medical evidence 
attributing that disability to service.

6.  The medical treatment the veteran received from VA did 
not cause or worsen any disorder manifested by loss of 
libido, self-esteem, and reputation.

7.  Service connection is in effect for allergic 
conjunctivitis associated with sinusitis, evaluated 10 
percent disabling; postoperative residuals of nasal septal 
deviation with septoplasty, left antrum window with old, 
healed laceration wound scars of the left eyebrow, nose, and 
right upper lip, evaluated 10 percent disabling; sinusitis, 
evaluated 10 percent disabling; and headaches, resulting from 
cerebral concussion, evaluated 10 percent disabling.  A 
combined rating of 40 percent is in effect for service-
connected disabilities.  

8.  The veteran has completed four years of college and has 
attended law school; he has occupational experience in the 
insurance field, at a chemical plant, at construction in the 
petrochemical business, as a union organizer, as a title 
searcher in the oil business, and as an attorney; he last 
worked in 1996.  

9.  The veteran's service-connected disabilities are not so 
severe as to preclude some form of substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for COPD, claimed as due to tobacco use during service, or 
nicotine dependence developed during service, lacks legal 
merit and entitlement under the law.  38 U.S.C.A. § 1103 
(West 2002).

2.  A disability  manifested by shortness of breath, 
including COPD, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Congestive heart failure was not incurred in or 
aggravated by service nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Obesity was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Muscle atrophy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  The criteria have not been met for compensation benefits 
for a disorder manifested by loss of libido, self-esteem, and 
reputation, resulting from VA treatment.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2005).

7.  A TDIU is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2004 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in September 1999.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
The RO requested the Social Security Administration (SSA) to 
send copies of any disability determinations and accompanying 
medical records pertaining to the veteran.  SSA advised that 
it had none on file.  In any event, the veteran, in 
correspondence dated in August 2002, stated that, although he 
was receiving SSA retirement benefits, he had not submitted 
medical evidence to SSA nor had he been required to undergo a 
physical examination by SSA in connection with the award of 
retirement benefits.  As well, he has not identified 
treatment records from private medical providers that must be 
obtained.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of September 1999 that is the 
basis of this appeal was already issued prior to the 
enactment of the VCAA in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular disease 
is manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted on the basis that it resulted in injury or disease 
attributable to the use of tobacco products during the 
veteran's service.  38 U.S.C.A. § 1103.  

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 358(c)(1), (2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 358(c)(3).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases except where prescribed by the VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 
409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 
165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a TDIU may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies) - provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  

Age and the effect of conditions that are not service 
connected are excluded from the determination regarding 
employability.  And in exceptional circumstances, even where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless - 
on an extra-schedular basis - upon a showing that he is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).


"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment." 38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).


While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be  considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Analysis

Claim for Service Connection for a Disability Manifested by 
Shortness of Breath,
to Include COPD

The veteran essentially argues that he has a disability 
manifested by shortness of breath, to include COPD, due to 
smoking during service, or that this condition was otherwise 
caused or aggravated as a result of nicotine dependence that 
was incurred as a result of the veteran's inservice tobacco 
use.  He provided a statement from his brother indicating 
that the veteran had not smoked before entering military 
service.  The Board believes that statement is credible, but 
nevertheless, as discussed below, the claim of service 
connection for disability based on inservice tobacco use or 
nicotine dependence must be denied.  


Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service, for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103.  Therefore, as a matter of law, 
any claims received by VA after June 9, 1998, are subject to 
this restriction.  The veteran filed his current claim in May 
1999.  He has asserted that he developed a disability 
manifested by shortness of breath, to include COPD, due to 
his inservice use of tobacco products and/or nicotine 
dependence.  In this case, the provisions of 38 U.S.C.A. 
§ 1103 are dispositive of this theory of entitlement and 
require that the claim be denied.


In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the veteran filed his current claim in 
May 1999, after the promulgation of this section, his claim 
for service connection for a disability manifested by 
shortness of breath, to include COPD, as a result of 
inservice tobacco use or nicotine dependence, is prohibited 
as a matter of law.

The Board notes an exception to the rule set forth in 38 
U.S.C.A. § 1103(a).  This aforementioned law will not 
preclude establishment of service connection for a disease 
which is otherwise shown to have been incurred or aggravated 
in active duty. 38 U.S.C.A. § 1103(b).

With respect to a claim of direct service connection for a 
disability manifested by shortness of breath, to include 
COPD, the record shows that an examination was performed in 
November 1957 for the veteran's separation from service.  The 
veteran reported having shortness of breath when exercising.  
The lungs and chest were normal to physical examination.  A 
chest x-ray was negative.  COPD first verified by VA during 
the 1990's, several decades after the veteran left military 
service.  

The veteran was afforded a VA medical examination in November 
2004.  The examiner reported claims file review.  Clinical 
findings were recorded.  The assessment was that the veteran 
had COPD, more likely than not due to tobacco use.


There is no objective evidence in service medical records of 
a chronic disability manifested by shortness of breath, 
including COPD.  Further, the Board notes that COPD was first 
identified several decades after the veteran's release from 
service.  

The veteran provided several articles from popular medical 
guides indicating that smoking may lead to chronic 
obstructive pulmonary disease (COPD).  The Board does not 
dispute the validity of these medical articles demonstrating 
a link, generally, between smoking and lung disease.  
Moreover, a VA examiner has linked the veteran's COPD to 
tobacco use.  However, the veteran has presented no competent 
medical evidence demonstrating that, in his particular case, 
current, tobacco-related COPD had its onset during military 
service, and that is a factual basis that must be established 
under current law for a grant of service connection for a 
tobacco-related disability.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking a disability manifested by shortness of 
breath, to include COPD, to military service.  There is no 
indication from the record that he has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


For these reasons, the claim for service connection for a 
disability manifested by shortness of breath, secondary to 
nicotine dependency must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Claims for Service Connection for Obesity, for Muscle 
Atrophy, and for Congestive Heart Failure, Claimed as 
Secondary to Hypertension

The veteran asserts that years of smoking limited the supply 
of oxygen to his circulatory system, leading to hypertension.  
In turn, he maintains that congestive heart failure developed 
secondary to hypertension.  Additionally, he asserts that 
years of smoking limited the supply of oxygen to his 
circulatory system, leading to obesity.  He also asserts that 
a disability manifested by muscle atrophy is attributable to 
military service.  

The veteran provided several articles from popular medical 
guides indicating that smoking may lead to heart disease; 
also, that high blood pressure may lead to congestive heart 
disease.  The Board does not dispute the validity of these 
medical articles demonstrating a link between smoking and 
heart disease, as well as demonstrating a link between 
hypertension and congestive heart disease.  Nevertheless, as 
discussed below, the claims of service connection for 
obesity; for a disability manifested by muscle atrophy; and 
for congestive heart failure, claimed as secondary to 
hypertension, must be denied.  

Turning to the facts in this case, the Board notes that 
service medical records contain no complaints or findings of 
heart disease or of muscle wasting.  No disease process or 
clinical entity involving obesity is referenced in service 
medical records.  

Obesity and hypertension were first noted on VA examination 
in June 1974, a point in time more than 15 years after the 
veteran had completed military service.  Cardiomegaly or 
heart enlargement was first verified by VA during the 1990's, 
and later, congestive heart failure was reported.  Hence, 
congestive heart disease was first objectively demonstrated 
well beyond the one year period for a grant of service 
connection for heart disease on a presumptive basis.  

The veteran was afforded a VA medical examination in November 
2004.  The examiner reported claims file review.  Clinical 
findings were reported.  The assessment was the veteran's 
obesity was more likely than not due to his depression.  
There is no medical opinion in the record attributing obesity 
to the veteran's military service.  

The Board is aware that the November 2004 VA examiner found 
that the veteran did not have congestive heart failure, as 
evidenced by a normal ejection fraction of 50 percent on 
echocardiography in February 2004.  In any event, the Board 
does not dispute that the veteran has congestive heart 
failure, in light of earlier VA medical findings to that 
effect.  However, accepting as true that the veteran 
currently has congestive heart disease, he still has 
presented no medical opinion linking that condition to 
military service.  Moreover, although his congestive heart 
failure may have developed as a result of high blood 
pressure, it should be noted that hypertension is not a 
condition for which service connection has been granted, and 
hence there is no basis for a grant of service connection for 
congestive heart failure as secondary to hypertension.  See, 
38 C.F.R. § 3.310(a) (2005).  

A VA physician, in September 2000, noted that the veteran had 
an unspecified type of mild neuromuscular disease.  By 
contrast, a VA neurological examiner in November 2004 found 
no muscle atrophy.  Also, the examiner observed that no motor 
losses were elicited and that bilateral lower extremity 
neuropathy was as likely as not due to uncontrolled diabetes 
mellitus.  In any event, even accepting as true that the 
veteran does have some form of disability manifested by 
muscle atrophy, there is no medical opinion in the record 
attributing it to military service.  

At bottom, the veteran's unsubstantiated lay assertion is the 
only evidence linking his obesity, congestive heart disease, 
and any current muscle atrophy to military service.  There is 
no indication from the record that he has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu, supra.  

In determining that service connection is not warranted for 
obesity; for congestive heart failure, claimed as due to 
hypertension; or for muscle atrophy, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claims, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Claim for Compensation under the Provisions of 38 U.S.C.A. 
§ 1151 for a Disability Manifested by Loss of Libido, Self-
Esteem, and Reputation

The veteran contends that VA's mismanagement of his medical 
care resulted in or caused an increase in severity of a 
disability manifested by loss of libido, self-esteem and 
reputation.  The RO asked the veteran to provide dates and to 
identify the nature of the treatments he believes led to the 
alleged disability for which he seeks section 1151 
compensation benefits.  Other than his general assertion 
relating to inappropriate prescription of medications, he 
provided no details in response to the RO's request for dates 
and specific treatment modalities.  

A VA medical examination was performed in November 2004.  The 
examiner reported claims file review.  Clinical findings were 
recorded.  The assessment was that the veteran's loss of 
libido, self-esteem, and reputation were more likely than not 
due to depression.  The Board points out that depression is a 
condition for which service connection has been denied.  As 
well, the examiner attributed loss of libido to a history of 
alcohol abuse.  The Board notes that service connection may 
not be granted for conditions stemming from alcohol abuse.  
See, 38 C.F.R. § 3.301(d) (2005).  There is no medical 
opinion in the record attributing a disability manifested by 
loss of libido, loss of self-esteem, and loss of reputation 
to treatment rendered by VA.  

At bottom, the veteran's unsubstantiated assertion is the 
only evidence that VA treatment resulted in a disability 
manifested by loss of libido, self-esteem, and reputation.  
The veteran's assertion amounts to an opinion about a matter 
of medical causation.  But as alluded to earlier, as a lay 
person, he simply is not qualified to render a diagnosis or a 
probative opinion concerning medical causation.  Espiritu, 
supra.

The veteran has presented no competent medical evidence that 
VA treatment resulted in or caused an increase in disability 
beyond the natural progress of a condition manifested by loss 
of libido, self-esteem, and reputation.  The record provides 
no basis to award compensation benefits under 38 U.S.C.A. § 
1151 because the preponderance of the evidence is 
unfavorable-meaning the benefit-of-the-doubt rule does not 
apply.  

Claim for TDIU

The Board notes that service connection is in effect for the 
following disabilities:  allergic conjunctivitis associated 
with sinusitis, evaluated 10 percent disabling; postoperative 
residuals of nasal septal deviation with septoplasty, left 
antrum window with old, healed laceration wound scars of the 
left eyebrow, nose, and right upper lip, evaluated 10 percent 
disabling; sinusitis, evaluated 10 percent disabling; and 
headaches, resulting from cerebral concussion, evaluated 10 
percent disabling.  A combined rating of 40 percent is in 
effect for service-connected disabilities.  

The 40 percent combined rating for service-connected 
disabilities does not meet the minimum schedular requirements 
for a TDIU.  The analysis, however, does not end there.  The 
Board still must determine whether the veteran's service-
connected disabilities nevertheless render him unemployable.  
Note, however, that unemployment is not synonymous with 
unemployability.  In other words, just because the veteran is 
not currently working is not tantamount to concluding that he 
cannot work.

The veteran reports that he completed four years of college 
and that he has a juris doctor degree from law school.  He 
indicates that he has worked at many jobs, including 
positions in the insurance field, at a chemical plant, at 
construction in the petrochemical business, as a union 
organizer, as a title searcher in the oil business, and as an 
attorney.  He does not describe significant, gainful 
employment since 1996.  

In a June 1999 statement, a VA physician found that the 
veteran was unable to work because of morbid obesity and 
congestive heart failure.  Subsequently, in November 2004, a 
VA physician, who performed a general medical examination, 
determined that the veteran was unemployable because of  
morbid obesity, depression, and sleep apnea.  Service 
connection is not in effect for any of the conditions to 
which physicians have attributed the veteran's inability to 
work.  As well, the veteran has offered no explanation of how 
his service-connected disabilities, by themselves, have 
exerted an adverse impact of such magnitude that he can no 
longer perform the various types of jobs he has held in the 
past.

Upon a review of the record in its entirety, the Board 
concludes that the veteran is capable of performing some form 
of substantially gainful employment consistent with his 
education and occupational experience, and taking into 
account only his service-connected disabilities.  In reaching 
its determination that a TDIU is not warranted, the Board has 
been mindful of the benefit-of-the-doubt doctrine, but 
concludes that this doctrine does not apply.  


ORDER

Service connection for a disability manifested by shortness 
of breath, including COPD, secondary to nicotine dependency 
is denied.

Service connection for congestive heart failure, claimed as 
secondary to hypertension is denied.

Service connection for obesity is denied.

Service connection for muscle atrophy is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
loss of libido, self-esteem, and reputation is denied.  

TDIU is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


